Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of Rexahn Pharmaceuticals, Inc. on FormS-8 (Registration StatementNo. 333-129294) of our report dated March 24, 2008 (which report expresses an unqualified opinion), relating to the financial statements of Rexahn Pharmaceuticals, Inc. included in this Annual Report on Form10-K of Rexahn Pharmaceuticals, Inc. for the year ended December31, 2008. /s/ Lazar, Levine & Felix, LLP New York,
